Case 3:21-cv-00505-JAG Document 1 Filed 08/05/21 Page 1 of 11 PageID# 14




                                                            3:21cv505
Case 3:21-cv-00505-JAG Document 1 Filed 08/05/21 Page 2 of 11 PageID# 15
Case 3:21-cv-00505-JAG Document 1 Filed 08/05/21 Page 3 of 11 PageID# 16
Case 3:21-cv-00505-JAG Document 1 Filed 08/05/21 Page 4 of 11 PageID# 17
Case 3:21-cv-00505-JAG Document 1 Filed 08/05/21 Page 5 of 11 PageID# 18
Case 3:21-cv-00505-JAG Document 1 Filed 08/05/21 Page 6 of 11 PageID# 19
Case 3:21-cv-00505-JAG Document 1 Filed 08/05/21 Page 7 of 11 PageID# 20
Case 3:21-cv-00505-JAG Document 1 Filed 08/05/21 Page 8 of 11 PageID# 21
Case 3:21-cv-00505-JAG Document 1 Filed 08/05/21 Page 9 of 11 PageID# 22
Case 3:21-cv-00505-JAG Document 1 Filed 08/05/21 Page 10 of 11 PageID# 23
Case 3:21-cv-00505-JAG Document 1 Filed 08/05/21 Page 11 of 11 PageID# 24
